20TAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 21-31 have been canceled by a preliminary amendment filed 24 May 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “product” recited in the preamble does not seem to belong to any statutory class.
Art rejection is applied in anticipation of applicant amending the claims to place them in a statutory class.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a user apparatus for participating in a block chain system”, lines 7-8 recite “receiving block chain data from at least one of block chain participants connected to the user apparatus”, line 9 recites “requesting a first signer and the product to sign for first information comprising a first public key corresponding to the user apparatus”. It is not clear whether the first public key is used by both the first signer and the product. How does a product sign? Line 11 recites “generating a new block using a first signature and a second signature respectively received from the first signer and the product”. Last line recites “requesting the block chain participants to chain the new block to a block chain”. It is unclear which participants chain the new block to a block chain. There seems to be no connection between the block chain data received from at least one participant and the new block. Which participants is/are requested to chain 
The dependent claims do not cure the deficiencies of their parent claim.
Art rejection is applied to claims 3-17 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tran et al (US 201880117447).
Regarding claim 18, Tran substantially discloses teaches or suggests a method of managing product information by using a block chain system, the method comprising:
generating a genesis block of block chain data used in the block chain system, the genesis block being generated based on a public key of a manufacturer of a product (see at least 0235, 0388);
generating a first payload comprising a first signature of the manufacturer for a public key of the product (see at least 0239);
generating an ownership record block of the product based on the first payload and an additional signature of the product for the first payload (see at least 0235-0236, 0241); note Tran teaches the signature of the product when Tran shows physical goods are linked with their digital representation in the blockchain; and
transmitting a chaining request message comprising the ownership record block to participants of the block chain system (see at least 0239).


generating the genesis block based on the second payload and an additional signature of the manufacturer for the second payload (see at least 0235-0236, 0241 note since physical goods are linked with their digital representation in the blockchain and the genesis block is the first block, clearly it has to be generated based on the payload and signature of the manufacturer for the second payload.

Regarding claim 20, Tran teaches or suggests the method of claim 18, wherein the generating the first payload comprises:
receiving, from the product, a second signature of the product for a time stamp (see at least 0164); and
generating the first payload based on the first signature and the second signature (see at least 0235-0236, 0241).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being obvious over Choi (US 20170206532), further in view of Esler et al (US 20050241026).
Regarding claim 1, Choi substantially teaches a product for participating in a block chain system, the product comprising:
a network interface configured to communicate, by using a first network, with participants of the block chain system to share block chain data, the block chain data comprising at least one of an ownership record 
an output circuitry configured to output a notification signal (see at least Figure 1A item 20); and
a processor configured to determine, during a booting operation of the product, whether ownership of the product is registered in the block chain data through the network interface (see at least Figure 8 item 816). The difference is Choi does not specifically show “and to control the output circuitry to output a message requesting registration of the ownership of the product based on a determination that the ownership of the product is not registered in the block chain data”. However it is well known in the art as shown by Esler to remind owners to register for their products (see at least 0029). Since registering products allow owners to receive subsequent important information such as recall, maintenance reminder, warranty period of the products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features in order to alert owners of any important information related to their products.  




Claims 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 201880117447), in view of Alberth, Jr. et al (US 20090072951).
Regarding claim 3, Tran discloses teaches or suggests a user apparatus for participating in a block chain system, the user apparatus configured to communicate with a product through a first network, the user apparatus (see at least 0235: a device with location information such as a computer or a smart phone with GPS system) comprising:
at least one processor; and
at least one memory configured to store instructions, which, when executed by the at least one processor, cause the at least one processor to perform:

requesting a first signer and the product to sign for first information comprising a first public key corresponding to the user apparatus (see at least 0235: the transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes.  The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323.  If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers); note as written the second network is not required to be distinct from the first network. Furthermore it is well known in the art for an activation device to communicate with a product via a first network of near field activation and to communicate wirelessly with a second communication network as shown by Alberth Jr. (see at least Figure 1). Therefore it would have been obvious to one of ordinary skill in the art 
Tran further teaches:
generating a new block using a first signature and a second signature respectively received from the first signer and the product (see at least 1030); and
requesting the block chain participants to chain the new block to a block chain (see at least 1031).

Regarding claim 4, Tran/Alberth teaches the user apparatus of claim 3, wherein the generating the new block comprises generating the new block using a hash value of a last block included in the received block chain data, the first signature, and the second signature (see at least Tran 0388: each new block may be required to contain a cryptographic hash describing the previous block)

Regarding claim 5, Tran/Alberth teaches or suggests the user apparatus of claim 3, wherein the generating the new block comprises:

generating a third signature by signing for the payload using a first secret key corresponding to the first public key (see at least Tran 0296: the system provides user with different identifier for each vendor, and each identifier is a public-private key pair, where the user only shares the public key or the verification key); and
generating the new block using the payload and the third signature (see at least Tran 0388).

Regarding claim 6, Tran/Alberth teaches the user apparatus of claim 3, wherein the instructions further cause the at least one processor to perform at least one of:
verify the first signer using the block chain data (see at least Tran 0235); and
verify the product using the block chain data (see at least Tran 0235).

Regarding claim 7, Tran/Alberth teaches the user apparatus of claim 6, wherein the verifying the first signer comprises:

authenticating the additional signature of the first signer included in the target block, by using the additional signature of the first signer and a target payload included in the target block; and
verifying signers of signatures included in the target payload (see at least Tran 0234).

Regarding claim 8, Tran/ALberth teaches the user apparatus of claim 7, wherein the authenticating the additional signature of the first signer comprises comparing a value, obtained by decoding the additional signature of the first signer using a public key of the first signer, with a digest value of the target payload (see at least Tran 0234).

Regarding claim 9, Tran Alberth teaches the user apparatus of claim 8, wherein the digest value of the target payload is a hash value of the target payload (see at least Tran 0234).



Regarding claim 11, Tran/Alberth teaches the user apparatus of claim 10, wherein the first signature comprises a digital signature generated by using a secret key of the manufacturer for the first information (see at least Tran 0239), and
the second signature comprises a digital signature generated by using a secret key of the product for the first information (see at least Tran 0239).

Regarding claim 12, Tran/Alberth teaches the user apparatus of claim 10, wherein the new block comprises a data block for registering the product to the block chain (see at least Tran 0240-0241).

Regarding claim 13, Tran/Alberth teaches the user apparatus of claim 3, wherein the first signer comprises at least one from among a transferor of the product and a user apparatus of the transferor (see at least Tran 0227).

Regarding claim 14, Tran/Alberth teaches the user apparatus of claim 13, wherein the first signature comprises a digital signature generated using a secret key of the user apparatus of the transferor for the first information (see at least Tran 0389), and
the second signature comprises a digital signature generated using a secret key of the product for the first information (see at least Tran 0389).

Regarding claim 15, Tran/Alberth teaches the user apparatus of claim 13, wherein the new block comprises a data block for writing, to the block chain, information about ownership transfer of the product (see at least Tran 0235).

Regarding claim 16, Tran/Alberth teaches the user apparatus of claim 3, wherein a genesis block of the block chain data comprises a genesis payload comprising a public key of a manufacturer and a digital signature of the manufacturer for the genesis payload (see at least Tran 0388).

Regarding claim 17. The user apparatus of claim 3, wherein the block chain data comprises an ownership record block of the product, and

a digital signature of a manufacturer for a public key of the product; and a digital signature of the product for warranty information of the product (see at least Tran 0302 note the principle taught for ownership in Tran is clearly applicable to product and manufacturer of the product

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al (US 20190349426) teach the internet of things. The Internet can be configured to provide communications to a large number of Internet-of-Things (IoT) devices.  Devices can be designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resources.  Network protocols can be part of the fabric supporting human accessible services that operate regardless of location, time, or space. Innovations can include service delivery and associated infrastructure, such as hardware and software.  Services may be provided in accordance with specified Quality of Service (QoS) terms.  
Raynesford (US 20180314868) teaches systems and methods for facilitating tag authenticity validation.  The methods comprise: detecting a tag's arrival/presence at a waypoint along a supply chain path; obtaining a ChainStart Value and a first ChainEnd Value from the tag; generating a public key and a private key; transforming the first ChainEnd Value into a 
Rudolph et al (US 20010054082) teach a system for accessing a remote computer network.  The system comprising (a) a package; (b) an identification tag coupled to the package that stores identifying data unique to the package; (c) an interrogator located external to the package; and (d) a computer system coupled to the interrogator for exchanging information with a remote site.  The interrogator transmits a query to the identification 
Vanska et al (US 20040172396) teach a method and system for providing selective access to appliances by terminals in a smart environment is provided.  Each terminal and appliance is assigned a unique identification code (UID).  Appliances and terminals wirelessly transmit their UID and receive UIDs transmitted by other appliances and terminals.  Upon receiving a terminal's UID, an appliance queries a database to determine whether the terminal is authorized to control that appliance based on authorization information stored in the database.  An owner may be notified if a terminal without authorization attempts to control an appliance or enters the environment.  When a previously unauthorized user, local to the environment, desires access to the smart environment while the owner(s) is away from the environment, a request may be securely transmitted to an owner at his or her remote location.  The owner may grant access to one or more appliances, and securely transmit the authorization back to the local user.  Upon receipt of the authorization, the local user may control the appliance(s). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 
                                                                                                                                                                /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        18 March 2022